

114 S2918 IS: To amend title 5, United States Code, to clarify the eligibility of employees of a land management agency in a time-limited appointment to compete for a permanent appointment at any Federal agency, and for other purposes.
U.S. Senate
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2918IN THE SENATE OF THE UNITED STATESMay 10, 2016Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to clarify the eligibility of employees of a land management
			 agency in a time-limited appointment to compete for a permanent
			 appointment at any Federal agency, and for other purposes.
	
		1.Eligibility of employees in a time-limited appointment to compete for a permanent appointment at
 any Federal agencySection 9602 of title 5, United States Code, is amended— (1)in subsection (a), by striking any land management agency or any other agency (as defined in section 101 of title 31) under the internal merit promotion procedures of the applicable agency and inserting that land management agency when the agency is accepting applications from individuals within the agency’s workforce under merit promotion procedures, or at any agency, including a land management agency, when the agency is accepting applications from individuals outside its own workforce under merit promotion procedures of the applicable agency,; and
 (2)in subsection (d) by inserting of the agency from which the former employee was most recently separated after deemed a time-limited employee.